A5/26/2812 86:12 2127614513 PAGE a1 /82

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

DERELL MEYNARD, individually and on behalf of all others
similarly situated,
Case #: 18-CV-
00086(SJF\AKT)
Plaintiffs,
DECLARATION OF
- against — TAMIKA JOHNSON
WHOLE FOODS MARKET GROUP,
Defendants.

 

I, Tamika Johnson, declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that

the following is true and correct to the best of my knowledge and belief.

L.

My name is Tamika Johnson. I currently reside in the State of New York, Manhattan
County. |

{ was employed as a member of the meat department by Whole Foods Market Group at
its NYC store—tocated at 10 Columbus Circle; STE SC 101, New York, New York
10019-—in 2012. |

During my employment with the Defendants, there were approximately twelve to fifteen
team members in the meat department.

All twelve to fifteen meat department team members were manual laborers. Their
responsibilities required that they work with their hands far in excess of 25% of the time.
Responsibilities include preparing meats for customers, operating x tnachinery to cut
meats, assisting customers, keeping displays, counters, and stations clean.

No cashier is exempt from completing the previously mentioned responsibilities.
B5/26/2812 8B:12 2127814513 PAGE 2/82

6. Ofa regular eight-hour workday, my entire shift consisted of tasks and responsibilities
that required me to work with my hands far in excess of 25% of the time. I work with my
hands just as much as any other defiartment. I believe that the produce and meat
departments are the most profitable at Whole Foods, therefore | was constantly hard at
work.

7. During my employment with Whole Foods Market Group, there were over 500
employees in total] at the NYC location.

8. The only job titles at the NYC store who were not engaged in manual labor at least 25%
of the time were the store manager, the assistant manager(s), the marketing team, and
other office personnel.

9. Of the 500 employees at the NYC store, I would estimate that at least 470 of the
employees, or 95%, are manual laborers. Departments like seafood, grocery, bakery,
specialty, produce, among others, perform similar functions and responsibilities to those
of the meat department. Their job is to unpack shipments, stock their department, rotate
inventory, create and maintain displays, assist customers, and keep their department clean

and organized. Cashiers also are engaged in physical activity virtually all day.

I declare that the foregoing is true and correct.

Dated: Huntington, New York
November , 2020

Sok bap

Tamika Johnson
